Per Curiam.
The rule to regulate the service of notices regards causes depending, and not steps preparatory to a cause. Nor would the court be competent to add to or alter the .service prescribed by the statute. As the plaintiff gave notice in person, the indorsements of the names and residence of his attorneys was' superfluous. It would have been otherwise had he put the business into the hands of another in order to inform the justice where, and to whom he might tender amends; but he is not compelled to employ an attorney, and where he acls for himself what is ho to do? The justice is presumed to know the complainant and his residence. And beside, there is nothing in the statute that requires the residence of the attorney, where there is one, to be in the proper county.
Judgment affirmed.